Citation Nr: 1445573	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) and mood disorder.  

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran had active service from July 1970 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The November 2010 rating decision granted entitlement to service connection for PTSD and mood disorder and assigned an initial rating of 30 percent, effective July 26, 2010, the date of the Veteran's claim for service connection.    

During the pendency of the appeal, an April 2012 rating decision granted a 50 percent initial rating for the service-connected PTSD and mood disorder, effective July 26, 2010.  The issue on appeal has been characterized to reflect the assigned initial rating and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, it is an appeal for the maximum benefit allowable by law or regulation).

In July 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence in support of his claim with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).

In February 2013, VA received a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran reported that he was unemployable, in part, due to his service-connected PTSD.  He stated that he last worked full-time in September 2010, as a mechanic.  The AOJ adjudicated the issue in a May 2013 rating decision and denied entitlement to a TDIU.  In July 2014, VA received a new VA Form 21-8940 and the Veteran requested TDIU due to all of his service-connected disabilities.  In this respect, the Board finds that the issue of entitlement to a TDIU is before the Board.  While the AOJ separately adjudicated the issue of entitlement to a TDIU in a May 2013 rating decision, the issue is considered part and parcel to the claim for an initial rating in excess of 50 percent for PTSD and mood disorder.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  While a separate appeal was not perfected as to the issue of entitlement to a TDIU, pursuant to Rice, the TDIU issue is part and parcel of the perfected appeal as to the initial rating assigned.  

In a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received by VA in May 2014, the Veteran requested service connection for hearing loss, diabetes, and left knee disability.  In a VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA in June 2014, the Veteran requested service connection for ischemic heart disease, hypertension, ulcers, respiratory disorder, and diabetes.  The aforementioned issues have been raised, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In June 2014, a VA 21-4142, Authorization and Consent to Release Information to the VA, was received by VA.  In the section entitled "Source of Pertinent Information," the Veteran listed Providence VA Hospital.  He indicated that he received follow-up treatment for his disabilities.  He stated that he saw Dr. S. for psychiatric treatment.  In July 2014, VA received a VA Form 21-8940 and the Veteran indicated treatment for all of his service-connected disabilities at the Providence VA Hospital.  The most recent VA medical treatment records are dated in June 2013.  As a result, the Board must remand for these identified VA medical treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also receives treatment for his service-connected PTSD and mood disorder at the Providence Vet Center.  The claims file does not contain any records from the Providence Vet Center.  Attempts must be made to obtain these records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  

Following the most recent VA medical examination in March 2012 with respect to the service-connected PTSD and mood disorder, the Veteran submitted statements from J.K.S., Licensed Marriage and Family Therapist (LMFT).  J.K.S. identified herself as a contractor at the Providence Vet Center.  In a July 2013 statement, she explained that the Veteran was unable to work and had impaired impulse control.  She stated that he was "a potential danger to others and perhaps even to himself."  In a statement received by VA in July 2014, J.K.S. explained that the Veteran spoke of death often and had impaired impulse control.  She assigned a Global Assessment Functioning (GAF) score of 38.  GAF scores of 31 to 40 are for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  The GAF score provided by J.K.S. is much lower than the GAF score of 50 provided by the March 2012 VA medical examination report.  Further, the statements from J.K.S. identify symptoms of impaired impulse control and that the Veteran is a potential danger to others and himself.  These symptoms were not identified by the March 2012 VA medical examination report.  In light of the above, the Board finds that the Veteran must be provided a new VA medical examination to determine the current nature and severity of his service-connected PTSD and mood disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Finally, with respect to the Veteran's claim of entitlement to a TDIU, this issue is considered inextricably intertwined with the issue of entitlement to a higher rating for service-connected PTSD and mood disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also finds that further development is required.  

The AOJ obtained opinions as to whether the Veteran's service-connected coronary artery disease and service-connected PTSD and mood disorder preclude employment.  38 C.F.R. § 4.16(a) (2013).  In February 2013, the AOJ requested a statement from the VA examiner who conducted the March 2012 VA psychiatric examination.  The VA examiner responded that the Veteran's mental disorder "alone" did not render him unable to obtain and maintain gainful employment.  The examiner did not provide reasoning for the opinion aside from noting that the Veteran was found to have occupational and social impairment with reduced reliability and productivity.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  A May 2013 opinion from B.C.B., M.D., Director of Compensation and Pension Service of the Providence VA Medical Center (VAMC) stated that the Veteran could not do physical labor due to his service-connected coronary artery disease, but could do sedentary work.  Dr. B.C.B. did not comment on the Veteran's prior occupational experience as a mechanic.  Id.  In light of the above, the Board finds that a new VA examination is warranted to determine whether the Veteran is able to secure and follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).  However, in this case, the Board finds that an examination discussing the combined effects of all service-connected disabilities, especially in light of the Veteran's contentions that all of his service-connected disabilities preclude employment, would be helpful in adjudicating the issue.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new notification letter with respect to his claim of entitlement to a TDIU.  He should be provided VA Forms 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to relevant treatment received from any private health care provider.  

2.  Make a second request to United Water, the Veteran's former employer, for information regarding the Veteran's employment.  Obtain a new release form from the Veteran to request records from United Water, if necessary.  

The AOJ is directed that reasonable efforts must be made to obtain identified records from a non-Federal government source, to include at least one follow-up unless a response to the initial request indicates that the records do not exist or that a follow-up request for the records would be futile.  

Notify the Veteran of any inability to obtain records.  See 38 C.F.R. § 3.159(e).  

3.  Request all records from the Providence Vet Center.  Obtain any necessary release form from the Veteran to request these records.  Notify the Veteran of any inability to obtain the records.  See 38 C.F.R. § 3.159(e).  

4.  Request updated VA medical treatment records from the Providence VAMC from June 2013 to the present.  

5.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his PTSD.  The claims folder must be available for review and the examiner must note that such a review was conducted.

All manifestations and symptoms of PTSD must be discussed, as well as all resulting functional impairment indicated.  A Global Assessment of Functioning (GAF) score must be assigned for the service-connected psychiatric disability.  

6.  Schedule the Veteran for a VA examination to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. 

The examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities on his ability to work, consistent with his educational and occupational experience.  The examiner must consider that the Veteran reported completing two years of college and previously worked as a mechanic.  

Rationale must be provided for the opinion proffered.

7.  After completion of the above and any other development indicated, readjudicate the issues on appeal.   If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

